Citation Nr: 0824376	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  00-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs benefits for the care of the veteran's 
dependent children, R.P., S.P., A.P., and A.P. for the period 
from June 1999 to November 2004.  


REPRESENTATION

Appellant unrepresented

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1992 to October 
1995.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
Jurisdiction is currently with the RO in Atlanta, Georgia.  

In her May 2000 substantive appeal, the appellant indicated 
that she wanted a hearing before a member of the Board.  She 
failed to appear at a hearing scheduled in December 2000, 
without good cause shown.  VA has no remaining duty to afford 
her a hearing.  


FINDINGS OF FACT

1.  For VA purposes, the veteran was reasonably discharging 
his responsibility for the support of his dependent children, 
R.P., S.P., A.P., and A.P, from June 1999 through November 
2004.  

2.  For VA purposes, hardship is not shown to exist with 
regard to the veteran's children, R.P., S.P., A.P., and A.P, 
from June 1999 to November 2004.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
compensation benefits for the support of his dependent 
children, R.P., S.P., A.P., and A.P., have not been met.  38 
U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran's dependent children are not in his custody, 
all or any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307 (West 2002).  VA regulations provide for two 
types of apportionments, a "general" apportionment, under 
38 C.F.R. § 3.450, and a "special" apportionment, under 38 
C.F.R. § 3.451.  

A "general" apportionment may be paid if the veteran's 
children are not residing with the veteran, and the veteran 
is not reasonably discharging his responsibility for the 
children's support.  38 C.F.R. § 3.450.  The U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims and hereinafter the Court) has held that it is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  

A "special" apportionment may be paid where hardship is 
shown to exist.  In such cases, pension may be apportioned 
between the veteran and his dependents on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. § 
3.451.  In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and special needs of the veteran, 
his dependents, and the apportionment claimants.  Id.  

The special apportionment was apparently designed to provide 
for an apportionment in situations where a veteran is 
reasonably discharging his responsibility for the support of 
any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e. g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

The record reflects that the veteran has been in receipt of 
VA disability compensation for multiple disabilities with a 
70 percent evaluation effective from October 1997 and a total 
evaluation effective from July 2000.  His compensation award 
includes additional benefits due to his minor children.  

A June 1999 Order of a Texas District Court named the 
appellant as the managing conservator of R.P., S.P., A.P., 
and A.P., with the right to establish their residence.  The 
veteran was ordered to pay the appellant $275 for the support 
of these minor children.  The court also ordered that the 
veteran was to provide health insurance for the parties' 
child as additional child support and that all health care 
expenses not covered by insurance shall be paid half by each 
party and that the veteran was to pay the deductible amount 
each year.  

Although the order to pay health care insurance and costs is 
expressed as for the parties' "child", as there is no 
designation of a specific child, the Board interprets these 
provisions as applying to each child the subject of the court 
order in general, that is, R.P., S.P., A.P. and A.P.  

A May 2003 Order of the Texas District Court ordered the 
veteran to pay $904 per month to the appellant for the 
temporary support of these minor children.  In a November 
2004 Order, the Texas District Court named the veteran as 
managing conservator of these children with the right to 
establish their primary residence.  The Texas District Court 
ordered the appellant to pay the veteran a monthly sum for 
the support of these children.  

Also of record is the appellant's December 2007 petition to a 
Georgia Superior Court for change of custody of these minor 
children.  In a statement from the appellant, dated in 
January 2008, she reports that she had custody of these 
children from June 1999 to September 2004 and that the 
veteran had custody of the children from September 2004, 
forward.  She also reported that she was currently seeking 
custody of the children.  There is no evidence of record that 
the custody has been modified.  

Thus, the question before the Board is whether the veteran's 
VA benefits should be apportioned for any period of time 
during which his minor children did not reside with him.  
Consistent with the Texas District Court Orders, this is from 
June 1999 to November 2004.  

The Texas District Court Orders show that the veteran has 
been under an obligation imposed by the state of Texas to pay 
child support in the monthly amount of $275 from June 1999, 
and $904 from May 2004 until the time the children began to 
reside with him.  That court's orders also support the 
veteran's assertion that he was under obligation to pay 
certain health insurance and health care costs for these 
children.  

There is no evidence that the veteran has not met these 
obligations.  Indeed, in the appellant's appeal, the 
appellant stated that the veteran made late child support 
payments.  This is evidence that the veteran did pay the 
court ordered child support.  
While these payments may be late, they are ongoing. 

The Board finds that the veteran's payment of child support 
as ordered by a state court is strong evidence that he has 
reasonably discharged his duties.  There is no evidence to 
the contrary.  Hence, an apportionment under 38 C.F.R. 
§ 3.450 is not warranted.  

The Board now turns to whether a special apportionment of the 
veteran's VA benefits is warranted.  

Income and expense reports were received from the veteran in 
December 1999, May 2000, and October 2001.  An income and 
expense report was received from the appellant in November 
1999.  The appellant did not provide the financial 
information requested of her by the RO in an August 2001 
letter.  

The appellant's November 1999 income and expense information 
lists the following as household income:  Her current 
husband's income of between $485 and $600 gross per week, 
(this averages to $2530 per month), and child support she 
receives from the veteran of $275 per month.  Her monthly 
household income totals to approximately $2805.  She also 
reported that her household owned, although with payments 
still due, a 3 bedroom single wide mobile home and 5 acres of 
land.  

Monthly expenses listed by the appellant were a follows:  
$312.44 house payment, $200 land payment, $55 for home 
insurance, $429.76 and $335.36 car payments, $100 for car 
insurance, $54 for medication, $500 for groceries, between 
$150 and $200 for non-food items, between $150 and $170 for 
utilities, between $55 and $100 for telephone, $38 for cable 
television, between $225 and $300 for car fuel, and clothing 
costs of $75 to $100.  Her monthly household expenses total 
to approximately $2786.  Therefore, the appellant showed a 
slight positive net balance, if one takes the average of 
those expenses listed as a range.  If one takes the maximum 
amounts of each range her monthly expenses sum to $2895, 
resulting in a net negative balance.  

In the December 1999 report, the veteran indicated that he 
had an income of $1,254 from retirement pension, and $737 of 
vocational rehabilitation, for a total of $1,991.  
Monthly expenses listed in that report were as follows:  
Mortgage $826, telephone $183, water, $80, electricity $120, 
car payments, $750, AFEES $60, appellant's attorney fees 
$100, veteran's attorney fees $100, car insurance $146, 
gasoline $120, food and formula $350, toiletries/diapers 
$100, clothing $50.  This he totaled to $2985.  He also 
reported that he paid court ordered expenses of $275 in child 
support, $37.50 in health insurance, and $40 for the 
children's prescription reimbursement, for a total of $352.  
This is consistent with the June 1999 Texas District Court 
Order.  Thus, the grand total of the veteran's household 
expenses was $3237.  Therefore, the veteran showed a negative 
net balance.  

In the March 2000 decision, the RO determined that the 
veteran's income totaled to $1991 and his expenses totaled to 
$2985.  The RO determined that the appellant's monthly income 
was $2675 and her expenses were $2819.  Both parties had a 
negative net balance.  These findings are consistent with the 
financial reports submitted by the parties and, other than 
that the RO credited the appellant with receiving $275 but 
did not show that as an expense of the veteran's, consistent 
with the Board's findings.  The omission of the child support 
payment as an expense of the veteran's does not matter in 
this case because the criteria for a special apportionment is 
not met whether or not this expense is subtracted from the 
veteran's balance.  

In May 2000, the veteran submitted an updated statement 
listing monthly income and expenses.  He reported a 
retirement pension of $1,256 and that his current spouse's 
income was $1709, for a total of $2965.  Monthly expenses 
listed in that report were as follows:  Rent $1000, water, 
$100, electricity $140, car payment $375, appellant's 
attorney fees $50, veteran's attorney fees $50, car insurance 
$80, gasoline $240, food and formula $500, toiletries/diapers 
$50, clothing $75.  This he totaled to $2660.  He also 
indicated that he was paying court ordered monthly expenses 
of $415 for the four dependant children residing with the 
appellant, specifying that these consisted of $275 in child 
support payment, $100 in health and dental insurance, and $40 
for prescription reimbursement.  His expenses totaled to 
$3075.  Again, there is a net negative balance.  

In October 2001, the veteran submitted a Financial Status 
Report in which he stated that he received monthly income of 
$900 from social security and $1200 from VA benefits, for a 
total income of $2100.  He indicated that he was unemployed 
and under a section for his spouse's income he listed an 
abbreviation for not applicable.  Other evidence of record 
indicates that in 2001 the veteran did not reside with a 
spouse.  

In that report, the veteran stated that his monthly expenses 
were as follows:  $875 for rent or mortgage payment, $100 for 
food, $75 for heat and utilities, a $375 car payment, $100 
for car insurance, and $100 for miscellaneous expenses.  He 
also reported that he paid child support of $306 and $275.  
This totaled to $2206.  Again, this results in a negative net 
balance.  

At no point has the appellant show that a hardship has 
existed with regard to the veteran's minor children when they 
were in her custody.  The expenses listed by the appellant 
show no unusual conditions.  Her household income, including 
the child support paid by the veteran, allowed for the 
children to have shelter, food, medical care, clothing, cable 
television, and provided for means of transportation of the 
children by an adult member of that household.  

Nor does consideration of the income and resources of the 
veteran and his dependents indicate that a special 
apportionment is warranted.  The veteran's income and 
resources do not allow for him to maintain a positive balance 
when considering his expenses.  This is more evidence against 
granting a special apportionment.  

For the reasons stated above, and based on all evidence of 
record, the Board finds that the preponderance of evidence is 
against apportioning any amount of the veteran's VA 
compensation benefits for the care of his dependant children 
during the period of time that those children were not 
residing with the veteran.  Hence, the appellant's appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim; 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

38 U.S.C.A. § 5307 provides the statutory authority for 
apportionment of veteran's compensation benefits. Although 
not specifically addressing the apportionment statute, the 
Court has held that the VCAA does not apply to claims 
predicated on chapter 53 of title 38 of the U.S. Code, which 
concerns special provisions related to VA benefits.  Lueras 
v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132 (2002).

Lueras and Barger involved claims for wavier of overpayment.  
However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), 
the Court held that the VCAA did not apply to claims for 
restoration of a veteran's competency.  The Court 
specifically stated that VCAA did not apply because "[a]n 
applicant for restoration of competency is not seeking 
benefits under chapter 51, but, rather, is seeking a decision 
regarding how his benefits will be distributed under chapter 
55."  Id.

As in Sims, here the claimant does not seek an award of 
benefits from VA; the veteran's benefits have already been 
awarded.  Rather she seeks a portion of those benefits be 
distributed to her for the care of the veteran's children.  
Employing the sound reasoning of the Court, the Board finds 
that the VCAA does not apply to the instant claim for 
distribution of the veteran's already awarded compensation 
benefits.

Furthermore, the "elements" specified in Dingess have no 
application to this claim. Notice as to veteran status, 
existence of a disability, connection of that disability to 
service, and disability ratings have no application in the 
context of a claim for apportionment.  As to any defect in 
notice as to an effective date for a grant of apportionment, 
even if notice is required as to this element, no prejudice 
to the appellant could result from lack of notice as, absent 
a grant of apportionment, as in this case, no effective date 
will be assigned.  

Claims for apportionment do, however, have specialized notice 
requirements because such claims fall into the category of 
"simultaneously contested claims".  In contested claims, 
all interested parties will be specifically notified of the 
action taken by the RO in the claim and of the right and time 
limit to initiate an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.

Upon filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties, will be furnished 
with a copy of the Statement of the Case (SOC), such copy to 
contain only information which directly affects the payment 
or potential payment of the benefit(s) which is (are) the 
subject of the contested claim.  38 C.F.R. § 19.101.  The 
interested parties will also be apprised of the requirements 
for filing a substantive appeal to the Board.  Id.

Furthermore, when a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the claim.  38 C.F.R.  
§ 19.102.  

Any defects in the notice provided to the veteran in this 
case amount to harmless error because both the RO's decision 
on the appellant's claim and the Board's decision as to this 
appeal are not unfavorable to the veteran.  Thus, there is no 
reason to discuss whether notice to the veteran met all 
requirements.  

In May 2000, after the appellant filed a notice of 
disagreement with the March 2000 RO decision, the RO sent her 
the statement of the case and informed her of her appellate 
rights.  In August 2001, the RO sent the appellant a letter 
requesting that she provide additional information, pursuant 
to the Board's March 2001 Remand.  A copy of a February 2008 
supplemental statement of the case was provided to the 
appellant.  

As to the evidence that is needed to substantiate the 
appellant's claim, the Board finds that the appellant has 
received the notice that due process requires.  In the 
November 1999 and August 2001 letters, the RO specified the 
evidence necessary to substantiate the appellant's claim.  
The November 1999 letter was sent prior to the initial 
adjudication of her claim.  

The Board is aware that the March 2001 Remand specified that 
the RO should ensure that all notification and development 
required by the VCAA was carried out.  At the time of that 
Remand, the VCAA had been in place for less than 6 months and 
had yet to be clarified by the Court.  The decisions cited 
above make it clear that the RO did comply with the Remand 
order as the Court has indicated that the VCAA does not apply 
to claims for apportionment.  There is no violation of that 
remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

No duties to assist the appellant, or for that matter, the 
veteran, are indicated with regard to this claim for 
apportionment.  Furthermore, the appellant has not indicated 
that any additional evidence exists that would substantiate 
her claim and has not responded to VA's request for 
additional information to substantiate her claim.  

The Board finds that all necessary due process requirements 
have been met in this case, and therefore appellate review is 
proper at this time without prejudice to either interested 
party.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

The appeal is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


